Title: To George Washington from Thomas Burke, 22 March 1779
From: Burke, Thomas
To: Washington, George


Dr Sir
Philadelphia march 22d 1779.
When I had the pleasure of Seeing you in this City, I had a little Conversation with you on the Subject of reinlisting Such of the North Carolina Troops and levies whose time of Service might be nearly expired. My Collegues and myself wrote to the State on the Same Subject The assembly thereupon resolved that “three hundred dollars per man be given to each Soldier who Shall reinlist for one year or more in the North Carolina Continental Service.” The delegates are authorised to act accordingly, and we are unwilling to take any measures without previously Consulting you lest we Should Contravene Some general Orders by you given under the late regulations for recruiting the army. We are inclined to give the State bounty, in addition to the Continental, to all who Shall inlist during the war. we deem Soldiers obtained on Such Terms better worth the agregated bounty than Soldiers inlisted for one year are worth the State bounty. and indeed Sir we are disposed to do every thing in favor of the Soldiers, deeming them the most useful, the most Suffering, and most important order of our fellow Citizens—my Collegues Concur with me in requesting your advice on this Subject as soon as possible and in assuring you we Shall Cooperate with you with the greatest chearfulness.
I beg leave Sir to offer you my best wishes and to present my most respectful Compliments to your Lady. I have the honor to be Sir with the greatest respect and Esteem Your very obt Svt
Tho. Burke
